



Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
RECITALS
This Separation Agreement and Release (the “Agreement”) is between Robert Barton
(“Employee”) and CafePress Inc. (the “Company”) (collectively referred to as the
“Parties” or individually referred to as a “Party”):
WHEREAS, Employee is employed by the Company;
WHEREAS, the Company and Employee entered into an Employee Proprietary
Information and Inventions Agreement (the “PIIA”);
WHEREAS, the Company is terminating Employee’s employment with the Company,
effective at the close of business on 3/9/2018 (the “Termination Date”), and has
advised Employee that (s)he is no longer to report to work as of the date (s)he
receives this Agreement. Nonetheless, Company wishes to provide the Employee
with separation pay if Employee executes this Agreement; and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company including, but not limited to, any and all claims arising
out of or in any way related to Employee’s employment with or separation from
the Company.
NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Consideration. In consideration of Employee’s execution of this Agreement and
fulfillment of all of its terms and conditions, and provided that Employee does
not revoke the Agreement under Paragraph 6 below, the Company agrees as follows:


a.
Separation Pay. The Company agrees to pay Employee a lump sum amount of
Fifty-One Thousand Nine-Hundred Twenty-Three Dollars and Zero Cents ($51,923.00
U.S.) less applicable withholding (“Separation Pay”). This payment will be made
to Employee within ten (10) business days after this Agreement is
fully-executed.



b.
Retention Award. The Company agrees to pay Employee a lump sum amount of
One-Hundred-Twelve-Thousand Five-Hundred Dollars and Zero Cents ($112,500.00
U.S.), less applicable withholdings, which represents your retention award
payment, for calendar year 2019 (“Retention Award”). This payment will be made
to Employee within ten (10) business days after this Agreement is
fully-executed; provided, Employee does not revoke his/her execution.



c.
Restricted Stock Units. 9,500 of restricted stock units, in PRSS, previously
awarded to you, pursuant to the Company’s Stock Incentive Plan (2012), to which
the Company shall cause the restriction to lapse, and furthermore shall be less
any shares withheld at your direction in lieu of an election to pay cash to
satisfy the tax withholding obligation, which option (1) the withholding of
shares or (2) the payment of cash, you hereby agree to elect upon the execution
of this Agreement.



d.
COBRA Pay. The Company agrees to pay Employee a lump sum of One-Thousand
One-Hundred Twenty-Six Dollars and Zero Cents ($1,126.00 U.S.), less applicable
withholdings as required by federal or state law, in lieu of the Company making
monthly COBRA payments to Employee (“COBRA Assistance”).



e.
General. Employee acknowledges that without this Agreement, Employee is
otherwise not entitled to the Separation Pay, and that the Separation Pay is
offered by the Company solely as consideration for this Agreement.



2.Benefits. Employee’s health insurance benefits will cease on 3/31/2018,
subject to Employee’s right to continue his/her health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment including,
but not limited to, the accrual of bonuses, vacation and PTO, shall cease as of
the Termination Date.


3.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the PIIA, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and





--------------------------------------------------------------------------------





confidential and proprietary information. Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company.


4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Employee.


5.Release of Claims.
a.In consideration of the Separation Pay, Employee on his/her own behalf and on
behalf of his/her respective heirs, family members, executors, agents, and
assigns (“Releasors”), hereby fully and irrevocably releases, discharges, and
covenants not to sue, institute, prosecute or pursue the Company and/or its
current and former officers, directors, employees, agents, investors, attorneys,
shareholders, founders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns (the “Releasees”) with regard
to any dispute, duty, claim, complaint, grievance, charge, obligation, action,
petition, cause of action, or demand, whether known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
or relating to any acts or omissions by the Releasees up to and including the
Effective Date of this Agreement (individually and collectively “Claims”) and
including, without limitation:
1)
any and all Claims relating to, or arising from, Employee’s employment with the
Company and the termination of that employment;

2) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
3) any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;
4) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the Sarbanes-Oxley Act of 2002; section 49.60.010 et
seq.; The Fair Labor Standards Act, 29 U.S.C. §§201 et seq., (as amended); and
all amendments to each of the above-referenced statutes; and any other laws of
the state of California; and any other federal, state or local laws or
regulations relating to employment terms and conditions of employment;
5) any and all claims for violation of the federal, or any state, constitution;
6) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
7) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and
8) any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with





--------------------------------------------------------------------------------





the understanding that any such filing or participation does not give Employee
the right to recover any monetary damages against the Company; Employee’s
release of claims herein bars Employee from recovering such monetary relief from
the Company).
6.     Acknowledgement of Waiver of Claims Under ADEA Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended by the Older
Workers’ Benefit Protection Act (“OWBPA”), including, but not limited to, all
claims of age discrimination in employment and all claims of retaliation in
violation of the OWBPA and any state statute or local ordinance barring age
discrimination, and that this waiver and release is knowing and voluntary.
Employee agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Agreement.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that Employee has been advised by this writing
that:
a. Employee should consult with an attorney prior to executing this Agreement;
b. Employee has forty-five (45) days within which to consider and accept the
terms of this Agreement. To accept the terms of this Agreement, Employee shall
date and sign this Agreement and return it to CafePress Inc. 11909 Shelbyville
Road, Louisville, KY 40243 Attn: Talent;
c. Employee has seven (7) days following Employee’s execution of this Agreement
to revoke this Agreement (“Revocation Period”). If Employee decides to revoke
this Agreement after signing, CafePress Inc. 11909 Shelbyville Road, Louisville,
KY 40243 Attn: Talent must receive a written statement of revocation by the last
day of the Revocation Period;
d. if Employee does not revoke during the seven-day Revocation Period, this
Agreement will take effect on the eighth (8th) day after the date you sign the
Agreement (“Effective Date”); and
e. nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and returns it to the Company in less than the 45-day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.


7.Unknown Claims. Employee acknowledges that Employee has been advised to
consult with legal counsel and that Employee is familiar with the principle that
a general release does not extend to claims that the releaser does not know or
suspect to exist in Employee’s favor at the time of executing the release,
which, if known by Employee, must have materially affected Employee’s settlement
with the release. Employee, being aware of said principle, expressly understands
and agrees to waive any rights Employee may have to that effect under Section
1542 of the Civil Code of the State of California or analogous federal or state
statutes, as well as under common law principles of similar effect. Section 1542
of the California Civil Code provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


8.Non-Limitation. Nothing in this Release (including but not limited to the
release of claims, promise not to sue, and confidentiality provisions) (a)
limits or affects Employee’s right to challenge the validity of this Release
under the ADEA or the OWBPA or (b) prevents Employee from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, including providing documents or other information, or
(c) prevents Employee from exercising his/her rights under Section 7 of the NLRA
to engage in protected, concerted activity with other employees, although by
signing this Release Employee is waiving his/her right to recover any individual
relief (including backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
his/her or on his/her behalf by any third party, except for any right he/she may
have to receive a payment from a government agency (and not the Company) for
information provided to the government agency.
  
9.No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity





--------------------------------------------------------------------------------





against the Company or any of the other Releasees.


10.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.


11.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as the
“Separation Information”). Except as required by law, Employee may disclose the
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s counsel,
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.
Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence and that the consideration and other benefits
provided under this Agreement are contingent upon Employee’s compliance with her
obligations under this paragraph 11. Any individual breach or disclosure shall
not excuse Employee from Employee’s obligations hereunder, nor permit Employee
to make additional disclosures. Employee warrants that Employee has not to date
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.


12.No Cooperation. Employee agrees not to act in any manner that might damage
the business of the Company. Employee further agrees that Employee will not
knowingly encourage or counsel any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Employee agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order. If approached by anyone for counsel in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that Employee cannot provide counsel.


13.Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel or slander of any of the Releasees, or any tortious
interference with the contracts, relationships and prospective economic
advantage of any of the Releasees. Employee agrees that Employee shall direct
all inquiries by potential future employers to the Company’s Human Resources
Department.


14.Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


15.Breach. Employee acknowledges and agrees that any material breach of this
Agreement or of any provision of the PIIA shall entitle the Company immediately
to recover and/or cease providing the consideration provided to Employee under
this Agreement, except as provided by law. All other provisions of this
Agreement shall remain in full force and effect. Except as provided by law or as
provided for under paragraph 6 herein, Employee shall also be responsible to the
Company for all costs, attorneys’ fees, and any and all damages incurred by the
Company in: (a) enforcing Employee’s obligations under this Agreement or the
PIIA, including the bringing of any action to recover the consideration; and
(b) defending against a claim or suit brought or pursued by Employee in
violation of the terms of this Agreement.


16.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.


17.Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.


18.Arbitration. THIS AGREEMENT TO ARBITRATE IS EXPRESSLY GOVERNED BY THE FEDERAL
ARBITRATION ACT. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO, CALIFORNIA BEFORE
THE American Arbitration Association (AAA), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“AAA RULES”). THE ARBITRATOR MAY GRANT





--------------------------------------------------------------------------------





INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE AAA RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY. THE
PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING,
THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR
ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND
THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.


19.Cooperation with Company. Employee agrees to cooperate, at the reasonable
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Employee’s period of employment.
The Company agrees to pay Employee a reasonable fee commensurate with the
required services for the time expended in the defense and prosecution of such
matters.


20.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments provided to Employee or made on
Employee’s behalf under the terms of this Agreement. Employee agrees and
understands that Employee is responsible for payment, if any, of local, state
and/or federal taxes on the payments made hereunder by the Company and any
penalties or assessments thereon. Employee further agrees to indemnify and hold
the Company harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or recoveries by any government
agency against the Company for any amounts claimed due on account of: (a)
Employee’s failure to pay or the Company’s failure to withhold, or Employee’s
delayed payment of, federal or state taxes; or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.


21.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


22.No Representations. Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


23.Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.


24.Attorneys’ Fees. Except as provided in paragraph 6 hereof, in the event that
either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees, incurred in connection with such an action.


25.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the PIIA and the Stock Agreements.


26.No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement,





--------------------------------------------------------------------------------





or the failure to prosecute any breach of any of the terms and conditions of
this Agreement, shall not be construed thereafter as a waiver of any such terms
or conditions. This entire Agreement shall remain in full force and effect as if
no such forbearance or failure of performance had occurred.


27.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.


28.Governing Law. This Agreement shall be construed, interpreted, governed and
enforced in accordance with the laws of the Commonwealth of Kentucky, without
regard to choice-of-law provisions. Employee hereby consents to personal and
exclusive jurisdiction and venue in the Commonwealth of Kentucky.


29.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


30.Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of her claims against the Company and any of the other
Releasees. Employee acknowledges that Employee:
a.
has read this Agreement;

b.
has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of Employee’s own choice or that Employee has
voluntarily declined to seek such counsel;

c.
understands the terms and consequences of this Agreement and of the releases it
contains; and

d.
is fully aware of the legal and binding effect of this Agreement.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
            
Date: March 9, 2018
CafePress Inc.
 
 
 
 
By:
 
/s/ Fred Durham III
 
 
 
Fred Durham III
Chief Executive Officer



Date: March 9, 2018
 
 
 
 
 
By:
 
 
 
 
 
Signature of Robert Barton


















